COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-16-00392-CV


CHERIE ALLEN                                                          APPELLANT

                                         V.

KEITH KIDWILL                                                           APPELLEE

                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2016-005472-1

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On March 7, 2017, we notified appellant that her brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within

ten days a motion reasonably explaining the failure to file a brief and the need for




      1
       See Tex. R. App. P. 47.4.
an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have not

received any response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and SUDDERTH, JJ.

DELIVERED: April 27, 2017




                                         2